DETAILED ACTION
The present application is being examined under the AIA  first inventor to file provisions. This communication is in response to Applicant’s Amendment after Notice of Allowance (Rule 312) filed 11/29/2021. Claims 6-8 remain cancelled.  Amendments to claim 1 have been entered. New claims 22 and 23 have been entered.  Claims 1-5 and 9-22 are pending in this application and remain allowable as indicated below.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
After consideration of Rule 312, claims 1-5 and 9-22 are allowable for the reasons set forth in the Notice of Allowance dated 8/30/2021.
For these reasons claims 1, 11 and 18 are deemed to be allowable over the prior art of record and claims 2-5, 9, 10, 12-17 and 19-22 are allowed by virtue of dependency on an allowed claim.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled Comments on Statement of Reasons for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Bridges whose telephone number is (571) 270-5451. The examiner can normally be reached Monday-Friday from 8:30 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only. For more information about the PMR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        12/8/2021